Mabry, J.,
dissenting:
In Hartley v. Ferrell, 9 Fla. 374, it was broadly announced that a purchaser "at a sheriff’s sale has only to show hhsi deed, the execution under, which the land was sold, and prove title in the defendant in execution, or possession since the rendition of the judgment, and the onus prohandÁ is cast on the opposite party. The facts of the case' were that the sale was under proceedings had in a court of general jurisdiction. In Davis v. Shuler, 14 Fla. 438, it was held that to establish a title under an execution sale there must be shown, ais against a stranger to the proceedings, a valid judgment and execution binding the estate of defendant in the judgment, and that the defendant had some title or interest in the property sold. In this case it is said: “We do not understand that the court in the caise of Hartley v. Ferrell, 9 Fla. 374, decided that the title of the plaintiff in ejectment is shown- by proof *of the execution and the deed, without also showing the *241judgment, when the defendant in ejectment is a stranger to the judgment and was not in possession at the-time of the sale. The headnote to the case: referred to applies appropriately to the circumstances of the case there decided.” It was decided in Donald v. McKinnon, 17 Fla. 746, that a simple transcript of a judgment entry does not prove a judgment in a collateral proceeding. Enough should a.pear to show jurisdiction. This was said ih reference to a judgment of a court of limited jurisdiction: -It was said “the court ruled correctly that there must be proof of the judgment in order to derive title from a sale thereunder; but what we have in the record is a simple transcript from the docket, or book of entries' of the magistrate of the entry of jdgment. This is not sufficient. * * * It is essential that in all cases where a judgment is sought to be proved, that so much of the proceeding® as show jurisdiction should appear. As to the general subject, see 2 Phillips on Ev. (4 Am. ed. bv'Cowen & Hill), note 406.” The authority mentioned has special reference to courts of limited jurisdiction. This last case, dealing with a judgment of a court of limited jurisdiction, has become the basis of several subsequent decisions in this court, to some of which . reference will be briefly made. Prominent among them is the case of McGehee v. Wilkins, 31 Fla. 83, 12 South. Rep. 228, where it was again broadly announced that before a sheriff’s deed is admissible in evidence for the prpose of proving title thereunder, ?. valid judgment and execution must be shown. It was said in the opinion, “conceding for the purposes of this case, and without deciding that where a judgment is rendered bv a court of general jurisdiction, the presumption' is in the absence of proof to the con*242trary, that the court had jurisdiction. Where a judgment is rendered by a court of limited powers and jurisdiction, there is no such presumption, but it must affirmatively appear from the record that the court had jurisdiction of the person and subject-matter.” Among the cases cited to support this view is Donald v. McKinnon, supra. The cases of Ashmead v. Wilson, 22 Fla. 255, and Watson v. Jones, 41 Fla. 241, 25 South. Rep. 678, announce correctly, I think, under their facts, then when it became necessary toi prove a valid judgment under which rights are acquired or lost, the record, so far as it concern® the formal stages, must be produced, or its absence properly accounted for. These two cases were decided in reference to judgments entered by circuit clerks as to which, certainly prior to the act of 1899, Chapter 4723, no: presumptions could be indulged beyond the entry itself. In no case decided by thiiis court, iso far as I can find, has it been decided that in proving title in ejectment under a sale by virtue of execution emanating from a court of general jurisdiction it was necessary for the party claiming thereunder to' introduce the record of the proceedings back of the judgment. All of the cases holding this view have been decided on facts ¡showing that the judgments were entered by courts of limited jurisdiction or circuit clerks. In Kendrick v. Latham, 25 Fla. 819, 6 South. Rep. 871, the court was dealing with the question of privity as shown by a sheriff’s deed, and it was said: “A sheriff’s deed is not of itself evidence of that officer’s authority to levy and sell. In England it has been held that proof of the writ of execution is Sufficient. Doe v. Murless, 6 M. & S. 113; Doe v. Thorn, 1 M. & S. 425; and so in Georgia in Whatley v. Newson, 10 Ga. 74, and I am not satisfied that his was not the view of this court *243in Hartley v. Ferrell, 9 Fla. 374; yet .subsequent authorities hold that a valid judgment must also be shown (Davis v. Shuler, 14 Fla. 438, text 447; Donald v. McKinnon, 17 Fla. 847, text 748) and this is said to be the rule in several states.” In the later case of L’Engle v. Reed, 27 Fla. 345, 9 South. Rep. 213, where another principle in ejectment law wais applied, it wais said that in doing so it was not intended to approve the holding there made that a sheriff’s deed can be introduced in evidence without showing the judgment and execution upon which it is based. The intimation in the two last mentioned 'Cases would seem to1 indicate that the rule as to proving title under a sheriffs sale, announced in Hartley v. Ferrell, was questioned, still there, was nothing in the language of those decisions or the facts upon which they were based to afford any ground for holding that Hartley v. Ferrell, in the particular mentioned, was overruled. If the broad statements in McGehee v. Wilkins, a.nd other decisions following Donald v. McKinnon, must be applied to judgments of courts of general jurisdiction, then it must be conceded that they have the effect to overrule, though they do not do so in terms, the decision in Hartley v. Ferrell. As there is no decision directly overruling this case, it seems to me that it can be reconciled with the others on the theory that it has reference to judgmients of courts of general jurisdiction, and the others to judgments of courts of limited powers. There has been no question in our previous decision as to the correctness of the rule on common law grounds stated in Hartley v. Ferrell cases at common law being cited in its support in Kendrick v. Latham—and if it has not been overruled it ¡seems to me that it should be followed. I do not believe it has been overruled, and after due reflection I am con*244vinoed that the rule in reference tc judgments of courts of limited jurisdiction should not be extended to those posessing general powers such as our Circuit Courts.
In the present case the judgment recites the jurisdictional facts and in view of the court rendering it there should be attached to it a primo facie- showing of validity. There was no' error, in my judgment, in the ruling of the court, admitting the judgment is evidence, and if it was properly admitted, it follow® that there wras no error in admitting the execution and sheriff’s deed. Under the ruling in Hartley v. Ferrell, it was sufficient to introduce the execution and deed.